FILED
                                                                     United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                       Tenth Circuit

                                  FOR THE TENTH CIRCUIT                     March 3, 2021
                              _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
 UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

 v.                                                           No. 20-2085
                                                 (D.C. No. 1:13-CR-00966-JCH-SMV-1)
 MATTHEW CHANNON,                                              (D. N.M.)

      Defendant - Appellant.
                         _________________________________

                                  ORDER AND JUDGMENT*
                              _________________________________

Before MORITZ, BALDOCK, and EID, Circuit Judges.
                  _________________________________

        Matthew Channon, representing himself pro se on appeal,1 contends the

district court erred in rejecting his argument that he completed his term of supervised

release before he self-surrendered to serve out his term of imprisonment. Because the

relevant statute, 18 U.S.C. § 3624(e), requires a convicted individual to complete his


        *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. But it may be cited for its persuasive value. See Fed. R. App. P. 32.1(a);
10th Cir. R. 32.1(A).
        1
        We liberally construe pro se filings. See Garrett v. Selby Connor Maddux &
Janer, 425 F.3d 836, 840 (10th Cir. 2005). But we do not act as a pro se litigant’s
advocate by, for example, “constructing arguments” or “searching the record” for
support. Id.
term of imprisonment before his term of supervised release can begin, we affirm the

district court’s ruling.

       On April 12, 2013, Channon was arraigned on several charges and released on

his own recognizance. A jury convicted him on five counts. On October 20, 2016, the

district court sentenced him to 12 months plus one day of imprisonment and two

years of supervised release. Channon alleges that, following his sentencing, the

United States Marshals took him into custody for processing and then released him

on that same date. The district court’s judgment instructed him to “surrender for

service of sentence at the institution designated by the Bureau of Prisons . . . as

notified by the United States Marshal.” R. vol. 1, 122. The district court granted his

motion for continued release pending appeal and clarified that he was required to

comply with the same conditions that had been imposed before his trial, not with the

“conditions of supervised release [he] must comply with upon his release from

prison.” R. vol. 1, 149. This court affirmed his conviction on direct appeal, see

United States v. Channon, 881 F.3d 806, 808 (10th Cir. 2018) (remanding for further

proceedings on judgment of forfeiture but otherwise affirming), and the district court

ordered him to self-surrender no later than May 2, 2019. According to Channon, he

self-surrendered on May 2, 2019, and, after he completed his term of imprisonment,

the Bureau of Prisons released him from its custody in March 2020.

       Following his release from imprisonment, Channon filed a “Motion to

Recognize Completion of Supervised Release,” in which he argued that his two-year

term of supervised release began to run in 2013, or, at the latest, on October 20,

                                            2
2016, and thus had already been completed by the time he self-surrendered on May 2,

2019. R. vol. 1, 291 (capitalization and formatting altered). The district court denied

his motion, holding that his term of supervised release did not begin until he was

released from confinement in March 2020. Channon appeals that ruling.

       This appeal involves a question of statutory interpretation that we review de

novo. See United States v. C.D., 848 F.3d 1286, 1289 (10th Cir. 2017).

       The parties dispute the interpretation of 18 U.S.C. § 3624(e), which provides

in pertinent part:

       A prisoner whose sentence includes a term of supervised release after
       imprisonment shall be released by the Bureau of Prisons to the supervision
       of a probation officer who shall, during the term imposed, supervise the
       person released to the degree warranted by the conditions specified by the
       sentencing court. The term of supervised release commences on the day the
       person is released from imprisonment and runs concurrently with any
       Federal, State, or local term of probation or supervised release or parole for
       another offense to which the person is subject or becomes subject during
       the term of supervised release.
18 U.S.C. § 3624(e) (emphasis added). Citing the italicized language, Channon

contends there are three days—specifically in April 2013, October 2016, and early

20202—that qualify as “the day [he was] released from imprisonment.” Id. In

Channon’s view, this language allows a sentence to a term of supervised release to be

served in a disjointed fashion even before it has been imposed by the district court,


       2
         At one point in his opening brief, Channon seems to suggest that he was
released from imprisonment in January 2020, when he apparently transitioned from
prison to a halfway house, but he elsewhere seems to acknowledge that he was not
released from imprisonment for purposes of the statute until March 2020. Either way,
he asserts that he was released from imprisonment for a third and final time during
the first quarter of 2020.

                                             3
stopping and starting every time a pretrial detainee or recently-convicted defendant is

processed and released from physical custody pending further proceedings.

      But Channon’s statutory interpretation ignores the critical first sentence of the

subsection: “A prisoner whose sentence includes a term of supervised release after

imprisonment shall be released . . . .” § 3624(e) (emphasis added). As the D.C.

Circuit has explained, “the first provision of § 3624(e) indicates that the ‘release’ it

references is release by the Bureau of Prisons to the supervision of a probation

officer for a term of supervision following expiration of a sentence’s term of

imprisonment.” United States v. Davis, 711 F.3d 174, 176 (D.C. Cir. 2013). And

Channon himself recognizes that the subsection refers to “the day the person is

released from imprisonment.” § 3624(e) (emphasis added). Considered together with

the first sentence of this subsection, this phrasing indicates that a defendant’s term of

supervised release begins to run on a single date following the completion of his term

of imprisonment. This interpretation is also consistent with the first subsection of this

statute, which refers to a prisoner’s release “by the Bureau of Prisons on the date of

the expiration of the prisoner’s term of imprisonment.” § 3624(a).

      In arguing that the statute should be interpreted as he proposes, Channon relies

on cases in which courts held that a defendant’s term of supervised release did not

begin until the defendant was actually released from confinement, regardless of

whether the defendant should have been released earlier. See United States v.

Johnson, 529 U.S. 53, 58 (2000); United States v. Earl, 729 F.3d 1064, 1068 (9th Cir.

2013); Francis v. Maloney, 798 F.3d 33, 38–39 (1st Cir. 2015). He argues that these

                                            4
cases support his position because he was actually released from confinement on

three occasions beginning in April 2013. But these cases do not support Channon’s

view that a defendant’s term of supervised release is triggered under the statute by

any release from any type of custody, regardless of whether the defendant has

completed his term of imprisonment. See Johnson, 529 U.S. at 58 (stating that “the

prison term and the release term are related, for the latter cannot begin until the

former expires” (emphasis added)); United States v. Earl, 729 F.3d at 1068 (holding

that defendant’s “term of supervised release could not begin until his prescribed term

of imprisonment expired”); Francis, 798 F.3d at 38–39 (holding that defendant who

allegedly over-served prison sentence was still required to serve full term of

supervised release commencing on date he was released from confinement). And

notably, Channon does not cite, nor have we found, a single case in which his

argument has been accepted. Thus, rather than supporting Channon’s argument, the

case law supports our conclusion that § 3624(e) unambiguously provides that

supervised release does not commence until after the defendant has completed his

term of imprisonment. And because the statutory language is clear and unambiguous,

we need not consider Channon’s policy arguments in favor of his position. See

United States v. Quarrell, 310 F.3d 664, 669 (10th Cir. 2002) (“If the language is

clear and unambiguous, the plain meaning of the statute controls.”).

      Accordingly, we hold that a defendant must complete his term of

imprisonment before his term of supervised release can begin. We therefore affirm



                                            5
the district court’s denial of Channon’s Motion to Recognize Completion of

Supervised Release.


                                         Entered for the Court


                                         Nancy L. Moritz
                                         Circuit Judge




                                         6